Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on April 27, 2009 (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value per share, of Ludvik Capital, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:April 27, 2009 THE CONCORDE GROUP, INC. By: /s/ Craig A. Zabala Name:Craig A. Zabala Title:President and Chief Executive Officer /s/ Craig A. Zabala CRAIG A. ZABALA
